Citation Nr: 0844497	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-10 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), depression, and mixed adjustment 
disorder with depressed mood and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 6, 1970, 
to April 12, 1976.  He also had active service of 3 years, 8 
months, and 17 days prior to April 6, 1970.

The matter of service connection for hearing loss comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
July 2005 rating decision, and the matter of service 
connection for PTSD arises from an October 2006 rating 
decision, both decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In correspondence received in July 2008, the veteran 
requested that his claim for service connection for PTSD be 
changed to a claim of service connection for adjustment 
disorder with depressed mood and anxiety. The Columbia RO 
chose to re-characterize the claim as a claim of service 
connection for PTSD, to include adjustment disorder, chronic 
mixed, with depressed mood and anxiety.  In keeping with the 
veteran's request and the RO's characterization of the issue 
on appeal, the Board has characterized the issue as set forth 
on the title page.

The veteran testified before the undersigned at a hearing in 
October 2008.  At the hearing, the veteran submitted new 
evidence in the form of VA medical records, which relates to 
the issues on appeal.  The veteran specifically waived his 
right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have PTSD, depression, or mixed 
adjustment disorder with depressed mood and anxiety that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).  

2.  The veteran does not have PTSD, depression, or mixed 
adjustment disorder with depressed mood and anxiety that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2005 
for the hearing loss claim, and in August 2006 for the PTSD 
claim, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA for the 
hearing loss claim was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification on 
the hearing loss claim did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Board notes that the veteran was apprised of 
these criteria in correspondence dated in April 2006.  The 
notification on the PTSD claim included the criteria for 
assigning disability ratings and for award of an effective 
date.  The RO also provided a statement of the case (SOC) and 
three supplemental statements of the case (SSOC) reporting 
the results of its reviews of the issues on appeal and the 
text of the relevant portions of the VA regulations.

A September 2005 report from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records (SMRs) for his second period of service could not be 
located.  In cases where records are lost or presumed lost, a 
heightened duty is imposed on the Board to consider the 
applicability of the benefit of the doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Here, 
the veteran's service medical records (SMRs) from his first 
period of service have been obtained.  

Regarding VA's duty to assist, the RO obtained as many of the 
veteran's service medical records (SMRs) as were available, 
post-service medical records, and personnel records.  The RO 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

The veteran's available SMRs show no complaint of, or 
treatment for, bilateral hearing loss or any mental disorder.  
The veteran's personnel records show that he served aboard 
the U.S.S. Mc Caffery, U.S.S. Okinawa, U.S.S. Detector, and 
U.S.S. Pinnacle.  The veteran's personnel records show that 
he served onboard the U.S.S. Okinawa during Operation 
Frequent Wind in April to May 1975.  Of record are the ship's 
deck logs showing its participation in Operation Frequent 
Wind.  His decorations include the National Defense Service 
Medal, the Expeditionary Armed Forces Medal, the Navy Unit 
Commendation Ribbon, and the Meritorious Unit Commendation 
Ribbon.  There is no indication in service records that the 
veteran was directly involved in combat.  His Naval 
enlistment classification (NEC) was boatswain's mate.  The 
veteran's discharge examination dated in December 1969 from 
his first period of service showed normal hearing acuity of 
15/15 on whispered and spoken voice tests.

The veteran contends that he has bilateral hearing loss from 
being around aircraft noise such as jets and helicopters.  He 
contends that he has PTSD, depression, and a mixed adjustment 
disorder with depressed mood and anxiety as a result of 
assisting with the rescue and evacuation of soldiers and 
civilians during Operation Frequent Wind.  

Of record are numerous VA outpatient treatment records 
beginning in July 2005 that show diagnoses of, and treatment 
for, hearing loss, PTSD, depression, and an adjustment 
disorder.  

A VA medical record dated in July 2005 shows that depression 
and PTSD screens were positive.  The record does not indicate 
that the veteran's positive screens were related to his 
military service.

The veteran was afforded a VA audiometric examination in 
January 2006.  An addendum dated in March 2006 shows that the 
veteran's claims file was reviewed after the examination.  
The veteran complained of trouble hearing since discharge 
from service.  He reported that during service, he was around 
a lot of aircraft noise such as jets and helicopters.  He 
also reported that he was a gun crewmember.  Following 
military service, he reported that he had had various 
production and factory jobs.  He reported that some of them 
were very loud.  In the addendum, the examiner noted that the 
veteran reported that in the last several years, he worked 
with fork lifts and noisy engines, and that it was a loud 
occupation.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
25
LEFT
25
30
35
35
35

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 96 percent in the right ear, 
and 92 percent in the left ear.  (The Board notes that the 
examination report contains a typographical error and reads 
896 percent for the right ear.  However, because the veteran 
was diagnosed with normal hearing in his right ear, the Board 
assumes that the speech recognition score was likely 96 
percent.)  The veteran's hearing was diagnosed as essentially 
within normal limits across all frequencies for the right 
ear, and within normal limits, with a drop to a very mild 
level at 2000 through 4000 Hertz in the left ear.  The 
examiner opined that the veteran's hearing loss was less 
likely than not due to military service because his hearing 
loss was very mild, and he reported that he had had loud 
occupations after service.  

In the March 2006 addendum, the examiner confirmed her 
opinion that the veteran's hearing loss was less likely that 
not due to military service.  In addition to the prior 
rationale, the examiner noted that the veteran's discharge 
examination showed his hearing to be normal.  

A VA medical record dated in November 2006 shows that the 
veteran was diagnosed with PTSD.  The first diagnosis of an 
adjustment disorder was in March 2007.  None of the VA 
records that show diagnosis of, or treatment for, PTSD, 
depression, or an adjustment disorder shows that any of those 
disabilities was found to be due to the veteran's military 
service.  Nor do any of the records indicate that the PTSD 
diagnosis was made in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition (DSM-
IV).

At a meeting with the Decision Review Officer in February 
2007, the veteran indicated that he went ashore with the 
evacuation of Saigon at the end of the war, where he was shot 
at and exposed to terror and mayhem.  The summary shows that 
the need for a verified stressor for PTSD was discussed.

The veteran was afforded a VA examination in April 2008 for 
PTSD.  The veteran's claims file was reviewed.  The veteran 
reported that while stationed aboard the U.S.S. Okinawa, he 
assisted in the evacuation of refugees from Vietnam.  He 
reported not being able to hold a job, fighting with his 
wife, and not being able to sleep.  He reported that he had 
nightmares two to three times per month, in which he was down 
in a hole, being chained and beaten.  He reported that his 
symptoms began in the mid-1980s, approximately six to eight 
years following his service.  He reported going through 
periods of recurrent depression, "animosity," which he 
meant as irritability, decreased self-esteem, and variable 
suicidal ideation, but no attempt.  When asked why he 
believed that his symptoms were related to service, the 
veteran replied that there was a lot of stress, and that he 
saw things that contributed to death.  He reported that he 
saw refugees who were scared, and he could hear bullets 
hitting the bulkhead.  The veteran reported that he knew that 
he had PTSD because another veteran told him that he probably 
had it.  He denied any psychiatric history prior to service 
in the military.  The veteran was diagnosed with adjustment 
disorder, chronic, mixed, with depressed mood and anxiety.  

The examiner explained that the veteran did not present with 
PTSD, as he did not report symptoms required for the 
diagnosis, nor did he report sufficient traumatic experiences 
during the examination.  The examiner noted that it was clear 
that the veteran was experiencing anxiety and significant 
mood disturbance that was longstanding in nature.  The 
examiner also noted that while the veteran related his 
symptoms to his service, he was unable to clearly relate the 
onset of his symptoms, which occurred at least greater than 
four years after his discharge.  The examiner opined that the 
veteran's longstanding adjustment issues with mood and 
anxiety could not be related to his service without resorting 
to mere speculation.

A September 2008 VA medical record reveals that the veteran 
denied personal exposure to combat.  The veteran was 
diagnosed with PTSD, and major depressive disorder.  

At his hearing in October 2008, the veteran testified that he 
was first placed in a gun crew onboard a destroyer when he 
was in the military.  He testified that he then became a 
boatswain's mate.  He testified about his military noise 
exposure of turbines, turbo generators, draft blowers, gun 
fire, and not wearing ear protection.  He testified that he 
did not know he had any hearing loss until he applied for a 
civilian job and was given a hearing test.  With regards to 
his mental disorders, the veteran testified about serving in 
Operation Frequent Wind, and the military decorations that he 
received.  He testified about helping refugees board the 
ship, and that some of them were wounded.  The veteran 
testified that it was stressful.  He testified that while on 
lookout watch, he could hear bullets hit the bulkhead, and he 
could see them sticking out of the bulkhead.  His wife 
testified about family problems experienced due to the 
veteran's mental disorders.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  § 3.303.  Certain chronic 
diseases, including sensorineural hearing loss and psychoses, 
may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is medical evidence of a left ear hearing loss as 
defined by VA regulation; however, the veteran does not have 
right ear hearing loss as defined by VA regulation.  None of 
the auditory thresholds for the veteran's right ear was 40 or 
greater, and only two were greater than 26.  The veteran's DD 
214 shows that he served as a boatswain's mate, and his 
personnel records show his involvement in Operation Frequent 
Wind, making it likely that the veteran had acoustic trauma 
while in service.  However, there is no persuasive medical 
evidence of a nexus between the in-service noise exposure and 
any current hearing loss.  The only nexus opinions of record, 
that of the VA audiologist in January and March 2006, 
indicate that the veteran's hearing loss is not related to 
his military service.  The VA audiologist's opinions are 
supported by the absence of any documented hearing loss for 
many years after service.  The Board is aware that the 
veteran's SMRs from his period of active service from April 
1970 to April 1976 are missing from the record.  However, 
there is still absent from the record competent medical 
evidence linking any current hearing loss to the veteran's 
periods of service.  No medical professional provides 
findings or opinions to that effect, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence or opinion.  There is 
simply a lack of any medical evidence demonstrating that his 
current hearing loss is related to military service.  A 
presumption of service incurrence may not be made as there is 
no indication of any sensorineural hearing loss prior to 
2006, many years after service.  38 C.F.R. §§  3.307, 3.309.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the record shows that the veteran was not a combatant, 
and he has admitted that he was not a combatant.  
Accordingly, his alleged stressors must be independently 
verified as a predicate to an award of service connection for 
PTSD.  The veteran has identified participation in Operation 
Frequent Wind as his stressor.  The veteran provided the 
U.S.S. Okinawa's deck logs, verifying its participation in 
Operation Frequent Wind.  Nevertheless, the Board finds that 
the greater weight of the evidence is that the veteran does 
not have a current diagnosis of PTSD.  While the veteran's VA 
treatment records show a diagnosis of PTSD, none of them 
indicate that such diagnosis was in accordance with the DSM-
IV.  Moreover, at the VA examination in April 2008, when a 
specific evaluation was conducted with a view toward 
determining whether the veteran experienced PTSD, the veteran 
was not diagnosed with it.  The examiner instead diagnosed 
the veteran with mixed adjustment disorder with depressed 
mood and anxiety.  The examiner explained that the veteran 
did not report symptoms required for a PTSD diagnosis, and he 
did not report sufficient traumatic experiences.  Because the 
examiner undertook a detailed analysis of whether the veteran 
in fact met the diagnostic criteria for PTSD, something that 
was not done previously, the Board gives greater evidentiary 
weight to this examiner's conclusion.  The preponderance of 
the evidence is therefore against the claim.

In regard to his mixed adjustment disorder with depressed 
mood and anxiety, the examiner opined that it could not be 
related to his military service without resorting to mere 
speculation.  The examiner noted that the veteran was unable 
to relate the onset of his symptoms until at least four years 
after his discharge from the service.  Service connection may 
not be based on a resort to speculation or even remote 
possibility, and medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 
Vet. App. 124, 127 (1998).  The Board notes that while VA 
treatment records prior to the VA examination in April 2008 
show a diagnosis of adjustment disorder, none of them 
provides a nexus between the disability and the veteran's 
service.  

As for the veteran's depression, none of the treatment 
records contains any nexus between any depression and the 
veteran's military service.  Neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical evidence or opinion that establishes that the 
veteran's mental disorders are related to his military 
service.  There is simply a lack of any persuasive medical 
evidence demonstrating that his mental disorders are related 
to military service.  A presumption of service incurrence may 
not be made as there is no indication of any psychosis within 
a year of separation from qualifying service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges the veteran's belief that his current 
disabilities are related to his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
or the etiology of any disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the veteran's own assertions as to the etiology 
of his disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's hearing loss, PTSD, depression, and mixed 
adjustment disorder with depressed mood and anxiety were not 
caused by an in-service incurrence or aggravation of a 
disease or injury.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for PTSD, depression, or 
mixed adjustment disorder with depressed mood and anxiety is 
denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


